11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Jim L. Fletcher,                             * From the 358th District Court
                                               of Ector County,
                                               Trial Court No. D-18-06-0601-CV.

Vs. No. 11-19-00017-CV                       * February 21, 2019

Edward Jones Trust Company                   * Per Curiam Memorandum Opinion
and James Clinton Fletcher,                    (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this appeal
are taxed against Jim L. Fletcher.